DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 08/19/2021 is acknowledged.  The traversal is on the ground(s) that burden has not been established and independent and distinctness has not been established.  This is not found persuasive for two reasons:
First, Applicant argues on page 3 that Applicant believes a search for all of the species is not a burden.  Although the Examiner is flattered that Applicant believes the Examiner is capable of providing a thorough search for the twenty one (21) different figures, the Examiner respectfully disagrees.
Second, Applicant argues on pages 3-4 that the Examiner has not established that the seven identified species (which the examiner grouped from the twenty one (21) different figures) are independent and distinct because for example groups II-VII can be obtained by adding an additional feature, but this argument is not persuasive since, for example, adding a feature such as a source/drain recess of group II would be mutually exclusive with claims directed to group I, e.g. claim 2 “wherein the source/drain pattern includes sidewall portions extending along sidewalls of the gate structures and a bottom portion extending along a top surface of the substrate” since the added recess feature would exclude the bottom portion from extending along a top surface of the substrate.  
Accordingly, claims 4,8,11-13,25,28 are withdrawn as being directed to non-elected species.
The requirement is still deemed proper and is therefore made FINAL.


Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3,6,7,17,26,27 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0011961 A1 to Ishizuka et al., “Ishizuka”, in view of U.S. Patent Application Publication Number 2012/0315735 A1 to Koezuka et al., “Koezuka”, and U.S. Patent Application Publication Number 2010/0025678 A1 to Yamazaki et al., “Yamazaki”.
Regarding claim 1, Ishizuka discloses a semiconductor device (e.g. FIG. 1F) comprising:
a substrate (400 and/or 436, ¶ [0035],[0036]);
a metal oxide layer (channel layer 443 formed from 444, ¶ [0045]-[0049]) disposed on the substrate;
a source/drain structures (431/432, ¶ [0066],[0067]) being in contact with the metal oxide layer and including a portion protruding from a top surface of the metal oxide layer (protruding upwards along dielectric sidewalls towards gate 441 as pictured);
a gate structure (441, ¶ [0059],[0060]) disposed on the metal oxide layer (443) with the source/drain structures (431,432) adjacent, and 
the gate structure including a gate spacer (422, ¶ [0068]) and an insulating material layer (gate dielectric 442, ¶ [0056]), the insulating material layer (442) being in contact with the metal oxide layer (443), and not extending along a top surface of the source/drain pattern (as pictured); and
a contact (450 or 451, ¶ [0070],[0071]) disposed on the source/drain structure (431/432), the contact (450 or 451) being connected to the source/drain structure (431/432).
Ishizuka fails to clearly teach wherein the source/drain structures are specifically a source/drain pattern (e.g. formed of the materials Applicant teaches for a source/drain pattern).
Koezuka teaches (e.g. FIG. 1A-1E) wherein source/drain structures (405a/405b) are specifically a source/drain pattern (i.e. formed of a conductive metal oxide, ¶ [0108],[0109]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka with a conductive metal oxide as the material for the source/drain patterns as taught by Koezuka in order to select a material suitable for implanting a dopant into and through to dope the source/drain regions of the transistor (Koezuka ¶ [0109],[0124]-[0131]) in order to achieve high-speed operation and high-speed response of the transistor (Koezuka ¶ [0139],[0009]-[0011],[0022],[0023]) and/or achieve a low contact resistance (Koezuka ¶ [0140]) and since it has been held that the selection of a known material based on its Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
Ishizuka fails to clearly teach wherein the gate structure includes a plurality of gate structures with the source/drain pattern interposed therebetween.
Yamazaki teaches (e.g. FIG. 5B, ¶ [0125]-[0135]) wherein a gate structure includes a plurality of gate structures (151a, 151b) with source/drain pattern (metal oxide 154c, ¶ [0019],[0020]) therebetween (¶ [0132]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Koezuka with a repeating the gate structure of Ishizuka to form a multi-gate structure as exemplified by the multi-gate structure of Yamazaki in order to achieve small off current and favorable electric properties and high reliability (Yamazaki ¶ [0134]).
	
Regarding claim 2, Ishizuka in view of Koezuka and Yamazaki yields the semiconductor device of claim 1, and Ishizuka further teaches wherein the source/drain structures (431/432, pattern when modified by Koezuka) includes sidewall portions (see Examiner-annotated figure below) extending along (i.e. adjacent to) sidewalls of the gate structures and a bottom portion extending along a top surface of the substrate (top surface of 436).

    PNG
    media_image1.png
    524
    897
    media_image1.png
    Greyscale


Regarding claim 3, Ishizuka in view of Koezuka and Yamazaki yields the semiconductor device of claim 1, and Ishizuka further teaches wherein the source/drain structures (431/432, pattern when applying teachings of Koezuka) includes a lower source/drain pattern and an upper source/drain pattern on the lower source/drain pattern, and the lower source/drain pattern and the upper source/drain pattern have different shapes from each other (see Examiner-annotated figure above).

Regarding claim 6, Ishizuka in view of Koezuka and Yamazaki yields the semiconductor device of claim 1, and Koezuka further teaches wherein the source/drain pattern includes indium tin oxide (ITO) or indium zinc oxide (IZO) (¶ [0108]).

Regarding claim 7, Ishizuka in view of Koezuka and Yamazaki yields the semiconductor device of claim 6, Ishizuka and Koezuka fail to individually teach wherein the source/drain pattern includes a dopant, and the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb) and boron (B).
Koezuka teaches implanting into the source/drain pattern in order to implant into the metal oxide semiconductor layer (¶ [0125]-[0126],[0129]) including implanting into the dielectric above the source/drain (407, ¶ [0128]), wherein the dopant includes at least one of phosphorus (P), arsenic (As), antimony (Sb), or boron (B) ¶ [0127]).  Additionally, Yamazaki teaches forming a source/drain pattern including a metal oxide with a dopant including e.g. boron (B) (buffer ¶ [0018],[0019]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Koezuka and Yamazaki by implanting the dopant into the metal oxide source/drain patterns (405a, 405b) as well as suggested by Koezuka or as taught by Yamazaki in order to desirably form low-resistance contacts (Koezuka ¶ [0140], Yamazaki ¶ [0018]). 

Regarding claim 17, although Ishizuka in view of Koezuka and Yamazaki yields the semiconductor device of claim 1, Ishizuka fails to clearly state wherein the metal oxide layer includes one of amorphous metal oxide, polycrystalline metal oxide and a combination thereof.
	However, Yamazaki teaches wherein the metal oxide (oxide semiconductor) is preferably amorphous (¶ [0070]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Koezuka and Yamazaki with the metal oxide semiconductor channel being amorphous as taught by Yamazaki in order to reduce variation in electric properties of the thin film transistor (Yamazaki ¶ [0070]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 26, Ishizuka discloses a semiconductor device comprising:
a silicon substrate (400, ¶ [0035]);
a buffer insulating layer (436, ¶ [0036]) disposed on the silicon substrate, the buffer insulating layer extending along a top surface of the silicon substrate (as pictured);
a metal oxide layer (channel layer 443 formed from 444, ¶ [0045]-[0049]) disposed on the buffer insulating layer, the metal oxide layer including In-Ga-Zn-based oxide (¶ [0048]);
a gate structure including a gate electrode (441, ¶ [0059],[0060]) and a capping pattern (422, ¶ [0068]) on the gate electrode;
a source/drain structure (431/432, ¶ [0066],[0067]), the source/drain structure being in contact with the metal oxide layer and including sidewall portions extending along sidewalls of the gate structure and a bottom portion extending along the top surface of the silicon substrate (see Examiner-annotated figure with claim 2 above);
an interlayer insulating layer (434, ¶ [0068]) covering the source/drain pattern and the gate structure and including a contact hole (filled with 450, 451) exposing at least a portion of the source/drain pattern; and 
a contact (450, 451, ¶ [0071]) filling the contact hole and connected to the source/drain pattern.
Ishizuka fails to clearly teach wherein the source/drain structures are specifically a source/drain pattern (e.g. formed of the materials Applicant teaches for a source/drain pattern).
Koezuka teaches (e.g. FIG. 1A-1E) wherein source/drain structures (405a/405b) are specifically a source/drain pattern (i.e. formed of a conductive metal oxide, ¶ [0108],[0109]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka with a conductive metal oxide as the material for the source/drain patterns as taught by Koezuka in order to select a material suitable for Koezuka ¶ [0109],[0124]-[0131]) in order to achieve high-speed operation and high-speed response of the transistor (Koezuka ¶ [0139],[0009]-[0011],[0022],[0023]) and/or achieve a low contact resistance (Koezuka ¶ [0140]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.
	Ishizuka fails to clearly teach wherein the gate structure includes a plurality of gate structures spaced apart from each other.
Yamazaki teaches (e.g. FIG. 5B, ¶ [0125]-[0135]) wherein a gate structure includes a plurality of gate structures (151a, 151b) spaced apart from each other with source/drain pattern (metal oxide 154c, ¶ [0019],[0020]) therebetween (¶ [0132]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Koezuka with a repeating the gate structure of Ishizuka to form a multi-gate structure as exemplified by the multi-gate structure of Yamazaki in order to achieve small off current and favorable electric properties and high reliability (Yamazaki ¶ [0134]).

Regarding claim 27, Ishizuka in view of Koezuka and Yamazaki yields the device of claim 26, and Koezuka further teaches wherein the source/drain pattern includes indium tin oxide (ITO) or indium zinc oxide (IZO) (¶ [0108]).

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2013/0011961 A1 to Ishizuka et al., “Ishizuka”, in view of U.S. Patent Application Publication Number 2010/0207117 A1 to Sakata et al., “Sakata”, and U.S. Patent Application Publication Number 2010/0025678 A1 to Yamazaki et al., “Yamazaki”.
Regarding claim 19, Ishizuka discloses a semiconductor device (e.g. FIG. 1F) comprising:
a substrate (400 and/or 436, ¶ [0035],[0036]);
a metal oxide layer (channel layer 443 formed from 444, ¶ [0045]-[0049]) disposed on the substrate;
a gate structure (441, ¶ [0059],[0060]) disposed on the metal oxide layer;
a source/drain structures (431/432, ¶ [0066],[0067]) disposed between the gate structures, the source/drain structure being connected to the metal oxide layer; and
a contact (450, 451, ¶ [0070],[0071]) disposed on the source/drain structure, the contact being connected to the source/drain structure.
	Ishizuka fails to clearly teach wherein the source/drain structure is a source/drain pattern being connected to the metal oxide layer and including at least one of an element semiconductor material pattern and a group IV-IV compound semiconductor material pattern;
	Sakata teaches (e.g. FIG. 1B) wherein a source/drain pattern (112) being connected to a metal oxide layer (108, ¶ [0056]-[0058]) includes an element semiconductor material pattern (silicon, ¶ [0054],[0059]-[0070]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka with a silicon layer between the metal oxide semiconductor channel layer and the source/drain patterns as taught by Sakata in order to protect the metal oxide semiconductor channel layer and/or suppress hydrogen which would deteriorate the electrical characteristics of the transistor (Sakata ¶ [0068]) and/or to suppress variations in the characteristics caused by exposure (Sakata ¶ [0070]).
Ishizuka fails to clearly teach wherein the gate structure includes a plurality of gate structures spaced from each other with the source/drain pattern between the gate structures.
Yamazaki teaches (e.g. FIG. 5B, ¶ [0125]-[0135]) wherein a gate structure includes a plurality of gate structures (151a, 151b) with source/drain pattern (metal oxide 154c, ¶ [0019],[0020]) therebetween (¶ [0132]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Sakata with a repeating the gate structure of Ishizuka to form a multi-gate structure as exemplified by the multi-gate structure of Yamazaki in order to achieve small off current and favorable electric properties and high reliability (Yamazaki ¶ [0134]).

Regarding claim 20, Ishizuka in view of Sakata and Yamazaki yields the semiconductor device of claim 19, and Sakata further teaches wherein the source/drain pattern includes a dopant, and the dopant includes at least one of phosphorus (P) and boron (B) (¶ [0059],[0064]-[0066],[0094]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizuka, Sakata, and Yamazaki as applied to claim 19 above, and further in view of U.S. Patent Application Publication Number 2012/0315735 A1 to Koezuka et al., “Koezuka”.
Regarding claim 21, although Ishizuka in view of Sakata and Yamazaki yields the semiconductor device of claim 19, Ishizuka fails to clearly teach wherein the source/drain pattern further includes a conductive oxide pattern, and the conductive oxide pattern includes at least one of indium tin oxide (ITO), indium zinc oxide (IZO) and InGaSiO.
Koezuka teaches (e.g. FIG. 1A-1E) wherein source/drain structures (405a,405b) are specifically a source/drain pattern (i.e. formed of a conductive metal oxide, ¶ [0108],[0109]) which includes indium tin oxide (ITO) or indium zinc oxide (IZO) (¶ [0108]).
It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Ishizuka in view of Sakata and Yamazaki with a conductive metal oxide as the material for the source/drain patterns as taught by Koezuka in order to select a material suitable for implanting a dopant into and through to dope the source/drain regions of the transistor (Koezuka ¶ [0109],[0124]-[0131]) in order to achieve high-speed operation and high-speed response of the transistor  (Koezuka ¶ [0139],[0009]-[0011],[0022],[0023]) and/or achieve a low contact resistance (Koezuka ¶ [0140]) and since it has been held that the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), and MPEP 2144.07 Art Recognized Suitability for an Intended Purpose.

Regarding claim 22, Ishizuka in view of Sakata and Yamazaki and Koezuka yields the semiconductor device of claim 21, and Ishizuka further teaches wherein the conductive oxide pattern (source/drain structures 431/432) includes sidewall portions extending along sidewalls of the gate structures and a bottom portion extending along a top surface of the substrate (see Examiner-annotated figure with claim 2 above).

Allowable Subject Matter
Claim 30 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form to include all of the limitations of claim 30 and include all of the limitations of the base claim 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/Primary Examiner, Art Unit 2891